EXHIBIT SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com AGREEMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the Form 8-K for Denarii Resources, Inc. dated May 27, 2010, and are in agreement with management’s determination that the previously issued financial statements included in the Company’s Form 10-Q for the period ended March 31, 2010 which was filed on May 24, 2010 should not be relied upon due to the Company having filed the 10-Q without an auditor review of the financial statements. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada May 27, Seale and Beers, CPAsPCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV89107 (888)727-8251 Fax:
